Name and addresgase 2:20-cv-08916 Document7 Fildd 09/30/20 Page1of3 Page ID #:138
David R. Bennett

Direction IP Law
P.O. Box 14184
Chicago, IL 60614-0184

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

ALTAIR LOGIX LLC CASE NUMBER
2:20-cv-08916
Plaintiffs),
Vv.
QNAP, INC, APPLICATION OF NON-RESIDENT ATTORNEY
TO APPEAR IN A SPECIFIC CASE
Defendant(s), PRO HAC VICE

 

INSTRUCTIONS FOR APPLICANTS .

(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
Section IT, and have the designated Local Counsel sign in Section II. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.

(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
=> Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order (using
Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit card).
The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be grounds for
denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys jor the
United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.

SECTION I - INFORMATION
Bennett, David R.

 

 

 

 

 

 

 

Applicant's Name (Last Name, First Name & Middle Initial) ‘ check here if federal government attorney O
Direction IP Law
Firm/Agency Name
P.O. Box 14184 (312) 291-1667
Telephone Number Fax Number
Street Address "
Chicago, IL 60603 dbennett@directionip.com
City, State, Zip Code E-mail Address

Ihave been retained to represent the following parties:
Altair Logix LLC Plaintiff(s) [7] Defendant(s) 17? Other:
F] Plaintiff(s) [7] Defendant(s) (i Other:

 

Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

 

 

 

Name of Court Date of Admission Active Member in Good Standing? (if not, please explain)
State of Illinois 1997 Yes
US. Dist. Ct. N.D. [linois 1998 Yes
U.S.Ct. of Appeals for the Federal Circuit 2000 Yes

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEARIN A SPECIFIC CASE PRO HAC VICE Page 1 of 3
 

 

needed):

 

 

 

 

Case Number Title of Action Date of Application Granted / Denied?
2:19-cv-06487 Altair Logix LLC v Glory Star LLC 8/21/2019 8/23/2019
2:19-cv-7569 Sonohm Licensing LLC v. Rokit Inc. 9/3/2019 9/6/2019
5:19-cv-1833 Karamelion LLC v. Monoprice, Inc. 10/17/2019 10/18/2019
2:19-cv-09402 Magnacross LLC v. Monoprice, Inc. 11/8/2020 11/15/2019
2:20-cv-00849 Altair Logix LLC v. Axiom Technology Inc USA 2/20/2020 2/21/2020

 

If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

 

 

 

 

Has the applicant previously registered as a CM/ECF user in the Central District of California? [x] Yes F] No
If yes, was the applicant’s CM/ECF User account associated with the e-mail address provided above? [xX] Yes fF] No

dbennett@directionip.com
Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CM/ECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. Tf the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.

SECTION Ii - CERTIFICATION

I declare under penalty of perjury that:

(1) All of the above information is true and correct.

(2) Lam nota resident of the State of California. 1am not regulariy employed in, or engaged in substantial business,
professional, or other activities in the State of California.

(3) Tam not currently suspended from and have never been disbarred from practice in any court.

(4) Iam familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
and the Federal Rules of Evidence.

(5) I designate the attorney listed in Section II] below, who is a member in good standing of the Bar of this Court and
maintains an office in the Central District of California for the practice of law, as local counsel pursuant to Local
Rule 83-2.1.3.4.

Dated 9/29/2020 David R. Bennett

Applicant's Name (please type or print)
agar laa

 

 

Applicant's Signature :

 

G-64 (21/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 2 of 3
 

Case 2:20-tv-08ste Document 7—Fied 07/30/20 Page 3 of 3s Page 1D #140
SECTION III - DESIGNATION OF LOCAL COUNSEL

Ritcheson, Steven W.
Designee's Name (Last Name, First Name & Middle Initial)

INSIGHT, PLC

 

 

 

 

Firm/Agency Name

578 Washington Blvd., #503 (818) 744-8714 (818) 337-0383
Telephone Number Fax Number

Street Address swritcheson@insightplc.com

 

Marina del Rey, CA 90292 E-mail Address

City, State, Zip Code 174062
Designee's California State Bar Number

 

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law.

Dated F leg | 2020) Steven W. Ritcheson
t t Designee’s Name (please type or print) TE
CG OO + S Toy

Designee's Signature

 

 

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)

 

Supplemental List of Admissions:

U.S. Dist. Ct. W.D. Wisconsin (2008), Active member in good standing
USS. Dist. Ct. E.D. Texas (2010), Active member in good standing

U.S. Dist. Ct. W.D. Texas (2014), Active member in good standing

US. Dist. Ct. D. Colorado (2019), Active member in good standing
US. Dist. Ct. C.D. Ilinois(2019), Active member in good standing

US. Dist. Ct. E.D. Wisconsin (2020), Active member in good standing

Supplemental List of Cases for pro hac vice admission:

Case No. 8:20-cv-01638, Sonohm Licensing LLC v Aures Technologies, Inc., PHV Filed 9/11/2020, PHV granted: 9/14/2020
Case No. 8:20-cv-01638, Sonohm Licensing LLC v Broadax Sys. Inc., PHV Filed 9/11/2020, PHV granted: 9/18/2020

Case No. 8:20-cv-00983, Swirlate LLC v. Getac, Inc. PHV filed: 6/9/2020, PHV granted: 6/10/2020

Case No. 2:20-cv-01824, Altair Logix LLC v. FLIR Systems, Inc. PHV filed: 3/5/2020, PHV granted: 3/9/2020

Case No. 2:19-cv-09406, Magnacross LLC v. Netis Systems USA Corp., PHV filed: 11/8/2019, PHV granted: 11/12/2019

 

 

 

 

G-64 (11/18) APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE Page 3 of 3
